tcmemo_2011_257 united_states tax_court treve w and stephanie l kinsey petitioners v commissioner of internal revenue respondent docket no filed date donald w wallis and casey w arnold for petitioners joel d mcmahan for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and also asserts an increased deficiency on an amended joint income_tax return petitioners claimed over dollar_figure as a loss on their schedule e supplemental income and loss asserting that they held percent of the ownership in twentieth century mortgage inc tcm the disallowance of this loss is the basis of the original deficiency respondent disallowed the loss because he determined petitioners were not owners of tcm in respondent also asserts that petitioners are judicially estopped from claiming ownership of tcm for because mr kinsey took a contrary position in prior litigation after this case was docketed respondent asserted an increased deficiency on the basis of a claim that mr kinsey had received income of dollar_figure upon tcm’s paying legal fees on his behalf in for the reasons stated herein we find that petitioners were not shareholders of tcm in and respondent’s increased deficiency is not sustained findings_of_fact petitioners resided in florida when the petition was filed before date petitioners resided in colorado in mr kinsey founded tcm in colorado to perform services as a mortgage broker tcm was a subchapter_s_corporation in date mr kinsey consulted with ronald brasch to sell tcm mr brasch was an experienced business broker working for first business brokers in colorado springs colorado in early date mr brasch began representing mr kinsey to market and sell tcm mr brasch created an advertising package and began extensively marketing tcm on date the value of tcm declined between and because the profitability of tcm had declined during that period in the beginning of mr brasch updated tcm’s financials to reflect its poor performance in between january and date mr brasch received no formal offers for tcm gerald small a principal of amerifunding amerimax realty group inc amerifunding a mortgage brokerage business emailed mr brasch inquiring about the purchase of tcm in date but did not respond when contacted by mr brasch’s office mr small emailed mr brasch again in date inquiring about the purchase of tcm on date mr small responded to mr brasch with appropriate confidentiality paperwork on august or mr brasch received mr small’s letter of intent to purchase tcm for dollar_figure million the terms of this initial offer contemplated a payment of dollar_figure at closing with the remainder to be paid in three quarterly payments one day after his initial offer mr small increased his offer by approximately dollar_figure million on date mr kinsey proposed a dollar_figure discount to the buyer for an all-cash transaction on date mr brasch received a draft purchase agreement listing chad heinrich an employee of amerifunding as the buyer instead of mr small after learning that mr heinrich would be named as the purchaser mr brasch informed mr kinsey that a credit report should be completed on mr heinrich mr kinsey claims to have accepted a credit report given to him by mr heinrich first collateral services inc first collateral was a lending institution that provided credit lines to among others tcm before the tcm sale closed mr kinsey knew that first collateral would not do business with mr small mr kinsey did not tell first collateral of mr small’s relationship to mr heinrich mr kinsey was represented by an attorney robert horen throughout the negotiations and sale of tcm mr kinsey through his representatives structured the sale of tcm as dollar_figure million in cash for the sale of the stock with the remainder in cash for mr kinsey’s retained earnings in tcm the closing for the sale of tcm occurred on date at mr horen’s office to complete mr kinsey’s sale of tcm to mr heinrich a total of dollar_figure was wire transferred to first business brokers on date at the closing mr heinrich received the stock certificate of tcm mr brasch received dollar_figure as a fee for brokering the sale of tcm petitioners received dollar_figure via wire transfer dated date in addition to cash mr kinsey obtained an employment agreement to work for tcm as its president for a dollar_figure annual salary plus bonuses and expenses mr kinsey’s employment agreement with tcm required that he work at tcm’s offices in aurora colorado during mr kinsey worked for tcm pursuant to the employment agreement as a mortgage broker and president in date false applications on behalf of amerifunding and tcm for a warehouse line of credit with flagstar bank fsb flagstar a michigan-based bank were made in excess of dollar_figure million flagstar specializes in mortgage lending and as part of its mortgage-lending business originates loans directly on its own provides various types of financing for mortgage brokers assists brokers on sales and underwriting and buys and sells mortgage-backed_securities as a correspondent permanent lender a similar line of credit with impac warehouse lending group impac caused millions of dollars to be advanced to amerifunding through tcm in date in date flagstar entered into an agreement to advance amerifunding an amount not to exceed dollar_figure million these funds were to be used to obtain residential mortgages that tcm would originate and broker by date flagstar had discovered that amerifunding was engaged in theft and a scheme to defraud flagstar amerifunding had used fraudulent buyers who used false identities and created fraudulent mortgages in these individuals’ names as a result of the scheme flagstar advanced approximately dollar_figure million to amerifunding and tcm on the basis of fraudulent loan applications and suffered losses of approximately dollar_figure million impac advanced approximately dollar_figure million to amerifunding on the basis of fraudulent loan applications and suffered losses of approximately dollar_figure million mr heinrich mr small and mr small’s wife were indicted as a result in and various civil lawsuits were filed including a date suit by flagstar against amerifunding tcm mr heinrich mr small mrs small and mr kinsey all of the defendants with exception to mrs small mr kinsey and tcm have defaulted in the flagstar lawsuit mr kinsey testified that he was not liable to flagstar for fraud and negligence because he was not the owner of tcm and he reported to mr heinrich acting merely as an employee and under mr heinrich’s direction on date mr heinrich pleaded guilty to two counts of felony fraud against flagstar in the u s district_court for the district of colorado for wire fraud as part of his plea mr heinrich admitted to his participation in a conspiracy which used tcm to commit fraud against flagstar and impac mr heinrich was imprisoned for months and ordered to pay restitution of dollar_figure million to flagstar and approximately dollar_figure million to impac on date flagstar and impac filed a civil_action to levy upon tcm stock held by mr heinrich as part of the bankruptcy case tcm filed actions to prevent the transfer of the stock to flagstar flagstar also filed an action against mr kinsey and tcm to settle these claims mr kinsey agreed to pay flagstar dollar_figure million for the payment mr kinsey and tcm would receive a release of all claims and flagstar’s agreement to facilitate the return of tcm stock to mr kinsey by letter dated date tcm confirmed with mr heinrich that mr kinsey was authorized to continue operating tcm in tcm paid mr kinsey’s personal attorney’s fees in an amount not less than dollar_figure on date mr kinsey as president of tcm filed for chapter bankruptcy in the u s bankruptcy court for the district of colorado the bankruptcy court in tcm’s bankruptcy statement of financial affairs mr kinsey listed mr heinrich as the 100-percent owner of tcm on date the bankruptcy court granted a motion to approve the settlement agreement in his testimony before the bankruptcy court in the settlement agreement and in the motion to approve settlement mr kinsey took the position that he had sold big_number shares of stock in tcm to mr heinrich on date and that he was not an owner of tcm thereafter the bankruptcy court approved the settlement and mr kinsey discontinued tcm as a business in petitioners did not report as income for tcm’s payments to mr kinsey’s attorney in petitioners did not report any distributive_share of income or loss from tcm on their initial return but they claimed the loss from tcm on an amended_return as previously described on date respondent issued the notice_of_deficiency for underlying this proceeding and also described above on date petitioners timely filed their petition with this court opinion we decide this case on the factual record before us and the burden_of_proof does not affect the outcome i the original deficiency determination a sale is generally defined as a transfer of property for money or its equivalent 380_us_563 the key determination is whether the benefits_and_burdens_of_ownership have passed from the seller to the buyer 77_tc_1221 this is a factual determination based on the intent of the parties as evidenced by the written agreements read in the light of the attending facts and circumstances 24_tc_1124 affd 241_f2d_288 9th cir relevant factors used by this court are whether legal_title passed how the parties treated the transaction whether equity was acquired in the property whether the contract created a present obligation on the seller to deliver and an obligation on the buyer to make payments whether the right of possessions vested with the purchaser which party pays the taxes associated with the property which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property grodt mckay realty inc v commissioner supra pincite8 although their petition makes reference to mr kinsey’s sale of tcm in date petitioners’ amended petition refers to the sale as an event and claims that the substance of the event did not shift the benefits_and_burdens_of_ownership in tcm petitioners argue that because mr kinsey disagreed with the buyer’s operation of tcm the event somehow did not transfer ownership to the buyer instead petitioners argue the substance of the transaction was a lease rather than a sale petitioners concede that if mr kinsey is not the sole shareholder of tcm throughout the notice_of_deficiency is correct however for the reasons detailed below the event in was indeed mr kinsey’s sale of tcm stock complete with a purchase and sale agreement and a transaction closing that occurred at the offices of mr kinsey’s attorney mr kinsey’s sale of tcm stock transferred the benefits_and_burdens_of_ownership from mr kinsey to mr heinrich after the closing occurred on date in fact mr kinsey and mr heinrich negotiated and signed a detailed stock purchase and sale agreement with the assistance of counsel the terms in this document clearly indicate that the intent of both parties was to transfer ownership of big_number shares of stock in tcm from mr kinsey to mr heinrich moreover in exchange for his stock of tcm mr kinsey received dollar_figure in cash via a wire transfer through his business broker and mr heinrich received legal_title to tcm as a result the event petitioners refer to was a transaction through which mr kinsey received the benefit of his bargain ie dollar_figure million in exchange for the stock of tcm mr kinsey remained with tcm under an employment agreement but he relinquished control of the company to mr heinrich consequently the benefits and burdens of tcm ownership shifted in connection with the tcm stock purchase and sale agreement the court_of_appeals for the eleventh circuit has held that when a taxpayer attempts to disregard the form of a transaction the taxpayer must show that the agreement was a result of fraud duress or undue influence 730_f2d_718 11th cir 641_f2d_376 5th cir relying on 378_f2d_771 3d cir revg and remanding 71_tc_1017 however in this case mr kinsey was not defrauded but instead received the full contract_price for the sale of his stock petitioners’ amended petition makes no allegation that mr kinsey was defrauded instead mr kinsey admits that he received approximately dollar_figure million via a wire transfer in exchange for selling his tcm stock petitioners argue that after the stock sale mr heinrich and mr small used tcm to defraud third-party banks that lent funds to tcm they assert that kind of like with a stolen get- away car used in a bank robbery tcm’s buyer just trashed it and abandoned it on the side of the road however the sale is not avoided because of the manner in which tcm was later operated mr kinsey was paid the agreed price the fraud was not perpetrated on him as part of the sale the kinseys cite black v first fed sav loan association of fargo n d p 2d colo app and claim that each of the fraud elements described in black are present in the instant case the court in black upheld the lower court’s conclusion that first federal was fraudulently induced to loan money id pincite in their argument petitioners explicitly concede that in this case the contract and the transaction based on it were not induced by fraud next citing 655_fsupp_1184 petitioners argue that the doctrine_of fraud in the execution should void mr kinsey’s sale of tcm ab initio however the court in colo plasterers’ pension fund explained that in colorado fraud in the execution ‘is fraud exercised in reference to the acts of signing and delivering an instrument sometimes by a deceptive substitution of documents causing someone to sign an instrument without knowing the consequences of his act ’ id pincite7 quoting meyers v johanningmeier brief times reporter date quoting the restatement second of contracts sec_163 illustration the court explained by way of example a and b reach an understanding that they will execute a written contract containing terms on which they have agreed it is properly prepared and is read by b but a substitutes a writing containing essential terms that are different from those agreed upon and thereby induces b to sign it in the belief that it is the one he has read b’s apparent manifestation of assent is not effective colo plasterers’ pension fund v plasterers’ unlimited inc supra pincite there has been no allegation and no evidence to suggest that the tcm sale contract negotiated by mr kinsey’s attorney and executed in his attorney’s office was surreptitiously replaced by some other document instead the record is clear that mr kinsey was well represented in his transaction by a business broker and legal counsel he closed the transaction at the office of his own counsel and he received in excess of dollar_figure million via wire transfer at the conclusion of the transaction we can see no fraud in the execution petitioners’ alternative arguments that the transaction must be voided on the basis of fraud and illegality fail for the reasons explained regarding the fraud in the execution argument ii the increased deficiency sec_612 provides that gross_income includes all income from whatever source derived unless the taxpayer can establish the application of a specific legislative authorization to exclude income from taxation 348_us_426 in this respect a third party’s discharge of a taxpayer’s obligation is income to the taxpayer 279_us_716 during tcm paid attorney’s fees of dollar_figure the fees related to the representation of mr kinsey and tcm in tcm’s bankruptcy proceeding as a result respondent asserts that mr kinsey should have included in income the amounts paid as attorney’s fees that the funds were paid directly to petitioner’s attorney and not to petitioner does not alter this result sanford v commissioner tcmemo_2008_158 there i sec_1respondent also asserts judicial estoppel regarding the sale of tcm stock in as a result of the representations in the bankruptcy filing because we reject petitioners’ claims that the sale should be disregarded it is unnecessary for us to reach this argument 2all section references are to the internal_revenue_code in effect for no dispute the amount was paid and petitioners did not report this amount on their tax_return or amended_return at the time of the legal fee payment the legitimate operations of tcm were still directed by mr kinsey this issue turns on whether in directing payment of these legal fees mr kinsey was paying a legitimate expense of tcm rather than his own personal_expense we find on the facts before us that the payment in was a reasonable expenditure of tcm funds in attempting to extricate tcm and its president mr kinsey from the results of the fraudulent actions after the sale in we do not find that the payment was primarily for mr kinsey’s personal benefit consequently petitioners’ income should not be increased by dollar_figure for the taxable_year to reflect the foregoing decision will be entered for respondent as to the original deficiency determination and for petitioners as to the asserted increased deficiency
